Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the amendment filed 4/26/2022 in which Claims 1-21 are pending.
Response to Arguments
2.	Applicant's arguments filed 4/26/22 have been fully considered but they are not persuasive. Applicant argues, on page 9, that Chen’s Figure 3J clearly shows that part of the common electrode CM overlaps the readout line RL and the other part of the common electrode CM overlaps the source but are not physically separated from each other and are in physical contact with each other. Examiner agrees and relies upon Hsia to teach a second common electrode being physically separated from the first common electrode and not in physical contact with the first common electrode. Hsia teaches in Figure 5 that COM1 [second common electrode] and COM2 [first common electrode] are in separate layers and connected via contact hole H1 as is disclosed in Applicant’s Figure 3 which illustrates COMa and COMb separated and connected through contact hole CH2.  Hsia further teaches the second electrode COM2 is electrically connected to the common line COM1 through the randomly disposed second contact hole H2 and the first contact hole H1 (see ¶ 0054) and Figure 6B illustrates the COM1 and COM2 are not in physical contact and separated by conductive layer M.
	Applicant further argues, on page 10, that two common electrodes COM1 and COM2 of Hsia are not physically separated from each other and are rather in physical contact with each other at the contact hole H1. Examiner disagrees and points to Hsia’s teaches in Figure 5 that COM1 [second common electrode] and COM2 [first common electrode] are in separate layers and connected via contact hole H1 as is disclosed in Applicant’s Figure 3 which illustrates COMa and COMb separated and connected through contact hole CH2. Hsia further teaches the second electrode COM2 is electrically connected to the common line COM1 through the randomly disposed second contact hole H2 and the first contact hole H1 (see ¶ 0054) and Figure 6B illustrates the COM1 and COM2 are not in physical contact and separated by conductive layer M.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2014/0009442 to Kim in view of U.S. Patent 9,921,677 to Chen et al (“Chen”) in further view of U.S. Patent Publication 2016/0054625 to Hsia et al (“Hsia”).
As to Claim 1, Kim teaches a display device comprising: a display panel in which a plurality of gate lines, a plurality of data lines, and a plurality of subpixels are disposed (liquid crystal display device…includes a plurality of pixels, and touch sensor TS, each of which is formed in the unit of plural pixels, see ¶ 0033; Fig. 2); a plurality of photo transistors disposed in at least one subpixel of the plurality of subpixels (the first and second sensor thin film transistor Ts1 [photo transistor] and Ts2 are formed. In this case, two thin film transistors are formed in each of the respective pixels, see ¶ 0035; Fig. 1), a photo transistor controlled by a photo control signal applied to a photo control line (a first sensor thin film transistor Ts1 connected between an n-1th sensor gate line SGLn-1 [photo control line], the sensor power line PL…A gate electrode of the first sensor thin film transistor Ts1 is connected with the n-lth sensor gate line SGLn-1, see ¶ 0035-0036; Fig. 2), and electrically connected to a photo driving line to which a photo driving voltage is applied (a first sensor thin film transistor Ts1 connected between an n-1th sensor gate line SGLn-1, the sensor power line PL [photo control line]…a source electrode of the first sensor thin film transistor Ts1 is connected with the sensor power line PL [photo driving line]…The first sensor thin film transistor Ts1 charges the sensing electrode 32 with sensing driving voltage Vd [photo driving voltage] from the sensor power line PL in response to a gate signal supplied to the n-lth sensor gate line SGLn-1, see ¶ 0035-0036; Fig. 2); 
Kim does not explicitly disclose a plurality of read-out transistors electrically connected between the photo transistor and a read-out line and electrically connected to the plurality of gate lines electrically connected to gate nodes of a plurality of driving transistors disposed in the plurality of subpixels; a first common electrode partially overlapping the read-out line; and a second common electrode partially overlapping the data line and being separated from the first common electrode.
Chen teaches a first common electrode partially overlapping the read-out line and a second common electrode partially overlapping the data line and being separated from the first common electrode (the pixel unit U of the touch display device includes scan line SL, data lines DL1 to DL3, sensing signal line BL, read-out line RL, sub-pixel unit P1, sub-pixel unit P2, and sub-pixel unit P3, see Col. 2, lines 53-55; Fig. 3J elaborates sub-pixel unit P1… schematic cross-sectional views of a process for fabricating a touch display device, see Col. 3, lines 54-61; a common electrode CM is then formed on the planarization layer PL…the common electrode CM has an opening O to expose a portion of the planarization layer PL, e.g. forming a first common electrode separated from a second common electrode. In addition, the common electrode CM is electrically connected to the common voltage Vcom, see Col. 8, lines 37-41, Fig. 3J; the source S1 and the data line DL1 constitute a continuous conductor pattern, and the source S1, for example, may be a part of the data line DL1…the second conductor layer M2 may further include the data line DL, the read-out line RL, see Col. 7, lines 26-29, 35-36; Figure 3J illustrates a common electrode CM divided into two portions with an opening between where a first portion of the common electrode CM overlaps the read-out line RL [first common electrode] and a second portion of the common electrode CM overlaps source S1 (part of the data line) [second common electrode]). 
a plurality of read-out transistors electrically connected between the photo transistor and a read-out line and electrically connected to the plurality of gate lines electrically connected to gate nodes of a plurality of driving transistors disposed in the plurality of subpixels (in the sub-pixel unit P1…gate G1 [gate node] of the active element T1 [driving transistor] is electrically connected to the scan line SL [gate line], source S1 of the active element T1 is electrically connected to the data line DL1, drain D1 of the active element T1 is electrically connected to the capacitor Cst1….gate 10G of the sensor 10 [phototransistor] is electrically connected to the sensing signal line BL, source 10S of the sensor 10 is electrically connected to drain 20D of the switch 20, drain 10D of the sensor 10 is electrically connected to the sensing signal line BL, gate 20G [gate node] of the switch 20 [read-out transistor] is electrically connected to the scan line SL [gate line], and source 20S of the switch 20 is electrically connected to the read-out line RL, see Col. 3, lines 4-19; Fig. 1; To achieve good sensing performance of the sensor 10, for example, good photosensitivity, a method for fabricating a touch display device, see Col. 3, lines 45-46; Fig. 1 (annotated below) illustrates switch 20 [read-out transistor] is connected between the sensor 10 [phototransistor] and the read-out line RL).


    PNG
    media_image1.png
    628
    456
    media_image1.png
    Greyscale

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim with Chen to teach a plurality of read-out transistors electrically connected between the photo transistor and a read-out line and electrically connected to the plurality of gate lines electrically connected to gate nodes of a plurality of driving transistors disposed in the plurality of subpixels; a first common electrode partially overlapping the read-out line; and a second common electrode partially overlapping the data line and being separated from the first common electrode. The suggestion/motivation would have been in order to achieve good sensing performance of the sensor for good photosensitivity (see Col. 3, lines 45-46).
Kim and Chen do not expressly disclose the second common electrode being physically separated from the first common electrode and not in physical contact with the first common electrode, wherein the first common electrode and the second common electrode are electrically connected to each other via a contact hole.
Hsia teaches the second common electrode being physically separated from the first common electrode and not in physical contact with the first common electrode (Figure 6B illustrates the second electrode COM2 [first common electrode] physically separated from the first electrode COM1 [second common electrode]), wherein the first common electrode and the second common electrode are electrically connected to each other via a contact hole (second electrode COM2 [first common electrode] is filled into the first contact hole H1 and the second contact hole H2, and thus is electrically connected with the first common line COM1 [second common electrode], see ¶ 0037, Fig. 3a; The common line COM1 [second common electrode] intersects the data line DL, see ¶ 0034, Fig. 3a; Figure 6B illustrates COM1 and COM2 are not in physical contact and separated by conductive layer M).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim and Chen with Hsia to teach the second common electrode being physically separated from the first common electrode and not in physical contact with the first common electrode, wherein the first common electrode and the second common electrode are electrically connected to each other via a contact hole. The suggestion/motivation would have been in order for stability of the common voltage among the pixel structures in the liquid crystal display panel is able to be improved, and flickers and image sticking in a display image may be prevented (see ¶ 0038).
As to Claim 2, depending from Claim 1, Kim teaches wherein the first common electrode and the second common electrode are each configured to receive a common voltage from different power sources (The first sensor thin film transistor Ts1 charges the sensing electrode 32 with sensing driving voltage Vd from the sensor power line PL [second common electrode] in response to a gate signal supplied to the n-lth sensor gate line SGLn-1, see ¶ 0036; the sensing signal output from the common electrode 32 to the readout line ROL through the second sensor thin film transistor Ts2 increases proportional to a difference (Vd-Vref) between the sensing driving voltage Vd supplied to the common electrode 32 and reference voltage Vref supplied to the readout line ROL, see ¶ 0039). Examiner construes the common electrode 32 may either receive a sensing driving voltage Vd from the sensor power line PL or the difference between the sensing driving voltage Vd and reference voltage Vref supplied from the readout line.  
As to Claim 3, depending from Claim 1, Chen teaches wherein a level of a first common voltage applied to the first common electrode is the same as a level of a second common voltage applied to the second common electrode (the common electrode CM has an opening O to expose a portion of the planarization layer PL, e.g. forming a first common electrode separated from a second common electrode. In addition, the common electrode CM is electrically connected to the common voltage Vcom, see Col. 8, lines 37-41, Fig. 3J).    
As to Claim 4, depending from Claim 1, Chen teaches wherein the first common electrode is disposed in an area except for an area overlapping the data line (the common electrode CM has an opening O to expose a portion of the planarization layer PL, e.g. forming a first common electrode separated from a second common electrode. In addition, the common electrode CM is electrically connected to the common voltage Vcom, see Col. 8, lines 37-41, Fig. 3J; the source S1 and the data line DL1 constitute a continuous conductor pattern, and the source S1, for example, may be a part of the data line DL1…the second conductor layer M2 may further include the data line DL, the read-out line RL, see Col. 7, lines 26-29, 35-36; Figure 3J illustrates a common electrode CM divided into two portions with an opening between where a first portion of the common electrode CM overlaps the read-out line RL [first common electrode] and a second portion of the common electrode CM overlaps source S1 (a part of the data line) [second common electrode]).  
As to Claim 5, depending from Claim 1, Kim teaches wherein a portion of the first common electrode is disposed to overlap the photo driving line (The extension part 32a of the common electrode 32 is extended from one terminal of the common electrode 32 of the adjacent pixel, traverses the data line DL and the sensor power line PL [photo driving line], and then is overlapped with one terminal of the drain electrode 48, see ¶ 0055). 
As to Claim 6, depending from Claim 1, Chen teaches wherein the second common electrode is disposed in an area except for an area overlapping the read-out line (the common electrode CM has an opening O to expose a portion of the planarization layer PL, e.g. forming a first common electrode separated from a second common electrode. In addition, the common electrode CM is electrically connected to the common voltage Vcom, see Col. 8, lines 37-41, Fig. 3J; the source S1 and the data line DL1 constitute a continuous conductor pattern, and the source S1, for example, may be a part of the data line DL1…the second conductor layer M2 may further include the data line DL, the read-out line RL, see Col. 7, lines 26-29, 35-36; Figure 3J illustrates a common electrode CM divided into two portions with an opening between where a first portion of the common electrode CM overlaps the read-out line RL [first common electrode] and a second portion of the common electrode CM overlaps source S1 (a part of the data line) [second common electrode]).  
As to Claim 7, depending from Claim 1, Kim teaches a first common electrode connection wiring disposed in an area other than an area in which the data line, the photo driving line, and the read-out line are disposed, and the first common electrode connection wiring electrically connected to the first common electrode (the gate electrode 76 is connected with the n.sup.th sensor gate line SGLn through contact holes 91 and 93 and the contact electrode 90. The contact electrode 90 formed on the passivation layer 38 is overlapped with the gate electrode 72, traverses the gate line GL and the common line CL, and then is overlapped with the n.sup.th sensor gate line SGLn, see ¶ 0056; Figure 5 illustrates that the common electrode 32 is also disposed in an area between adjacent pixels and the common electrode 32 is connected via contact electrode 90 to the common line CL, see ¶ 0056).  
As to Claim 8, depending from Claim 1, Kim teaches a second common electrode connection wiring disposed in a subpixel row other than a subpixel row in which the photo control line is disposed, and electrically connected to the second common electrode (A gate electrode of the first sensor thin film transistor Tsl is connected with the n-l.sup.th sensor gate line SGLn-1 [subpixel row other than the subpixel row where SGLn is disposed], a source electrode of the first sensor thin film transistor Ts1 is connected with the sensor power line PL, and a drain electrode of the first sensor thin film transistor Ts1 is connected with one terminal of the common electrode 32, see ¶ 0036. Figure 2 illustrates the common electrode 32 is connected to the sensor gate line SGLn-1 through the second sensor thin film transistor Ts2).  
As to Claim 9, depending from Claim 8, Kim teaches wherein the second common electrode connection wiring is disposed between two gate lines (Figure 2 illustrates the common electrode 32 is disposed between gate line GL and SGLn-1, e.g. second gate line).  
As to Claim 10, depending from Claim 1, Kim teaches wherein the photo control signal at a level to turn off the photo transistor is applied to the photo control line during a display driving period (during the reading time, a second gate pulse is supplied to the n.sup.th sensor gate line SGLn and reference voltage Vref, that is lower than the sensing driving voltage Vd, is supplied to the readout line ROL, see ¶ 0079). Figure 10 illustrates a single thin film transistor Ts and does not include the Ts2 transistor, however Examiner can reasonably construe that the second thin film transistor Ts2 would receive a second gate pulse [low level] during the reading time, e.g. display driving period.  
As to Claim 11, depending from Claim 1, Kim teaches wherein the read-out transistor is controlled by a scan signal applied to the gate line (A gate electrode of the second sensor thin film transistor Ts2 is connected with the n.sup.th sensor gate line SGLn, see ¶ 0036).  
As to Claim 12, depending from Claim 1, Kim teaches wherein a portion of the photo control line is disposed to overlap an electrode connected between the photo transistor and the read-out transistor (Figure 5 illustrates a portion of sensor gate line SGLn-1 overlaps the extension 32a which is connected between the second sensor thin film transistor Ts2 [photo transistor] and first thin film transistor Ts1 [read-out transistor]. Figure 2 illustrates the drain electrode of the second sensor thin film transistor Ts2 is connected through to the drain electrode of first sensor thin film transistor Ts1).  
As to Claim 13, depending from Claim 1, Chen teaches wherein the first common electrode includes a first portion disposed on a second layer same as the second common electrode (the common electrode CM has an opening O to expose a portion of the planarization layer PL, e.g. forming a first common electrode separated from a second common electrode. In addition, the common electrode CM is electrically connected to the common voltage Vcom, see Col. 8, lines 37-41, Fig. 3J; the source S1 and the data line DL1 constitute a continuous conductor pattern, and the source S1, for example, may be a part of the data line DL1…the second conductor layer M2 may further include the data line DL, the read-out line RL, see Col. 7, lines 26-29, 35-36; Figure 3J illustrates a common electrode CM divided into two portions with an opening between where a first portion of the common electrode CM overlaps the read-out line RL [first common electrode] and a second portion of the common electrode CM overlaps source S1 (a part of the data line) [second common electrode]), and 
Kim teaches a second portion disposed on a first layer different from the second common electrode and electrically connected to the first portion (Figure 6A illustrates a portion of common electrode 32 and a portion of the extension 32a are located on different layers).  
As to Claim 14, depending from Claim 13, Kim teaches wherein at least one of the read-out line and the photo driving line is disposed between two data lines (a sensor power line PL and a readout line ROL are formed in parallel with the data lines DL under the condition that the plural data lines DL are interposed between the sensor power line PL and the readout line ROL, see ¶ 0033; Fig. 2), and at least one connection point between the first portion of the first common electrode and the second portion of the first common electrode is provided in an area between the two data lines (The gate electrode 76 is connected with the n.sup.th sensor gate line SGLn through contact holes 91 and 93 and the contact electrode 90, see ¶ 0056).  
As to Claim 15, depending from Claim 1, Kim teaches wherein at least one data line is disposed between the photo transistor and the read-out transistor (Figure 2 illustrates the first sensor thin film transistor Ts1 [phototransistor] and second sensor thin film transistor Ts2 [read-out transistor] have data lines disposed between them), and the display device further comprises a connection pattern electrically connected between the photo transistor and the read-out transistor and disposed to intersect the at least one data line (second sensor thin film transistor Ts2, as illustrated in Figure 2, has a source electrode connected with the readout line ROL and the drain electrode is connected through to the drain electrode of first sensor thin film transistor Ts1, see ¶ 0036-0037; Fig. 2).  
As to Claim 16, Kim teaches a display device comprising: a plurality of driving transistors disposed in each of a plurality of subpixels (a plurality of pixels, and touch sensor TS, each of which is formed in the unit of plural pixels, see ¶ 0033); a plurality of read-out transistors disposed in some subpixels of the plurality of subpixels (a second sensor thin film transistor Ts2 [read-out transistor] connected between an n.sup.th sensor gate line SGLn, the readout line ROL, see ¶ 0035; Fig. 2); a plurality of data lines electrically connected to the driving transistors (A plurality of gate lines GL and a plurality of data lines DL are formed so as to cross each other, a common line CL and a sensor gate line SGL are formed in parallel with each gate line GL, see ¶ 0033); a plurality of read-out lines electrically connected to the read-out transistors (a second sensor thin film transistor Ts2 [read-out transistor] connected between an n.sup.th sensor gate line SGLn, the readout line ROL, see ¶ 0035; Fig. 2); 
Kim does not explicitly disclose a first common electrode partially overlapping the read-out line; and a second common electrode partially overlapping the data line and being separated from the first common electrode; and a plurality of gate lines electrically connected to the plurality of driving transistors and the plurality of read-out transistors.
Chen teaches a first common electrode partially overlapping the read-out line and a second common electrode partially overlapping the data line and being separated from the first common electrode (the pixel unit U of the touch display device includes scan line SL, data lines DL1 to DL3, sensing signal line BL, read-out line RL, sub-pixel unit P1, sub-pixel unit P2, and sub-pixel unit P3, see Col. 2, lines 53-55; Fig. 3J elaborates sub-pixel unit P1… schematic cross-sectional views of a process for fabricating a touch display device, see Col. 3, lines 54-61; a common electrode CM is then formed on the planarization layer PL…the common electrode CM has an opening O to expose a portion of the planarization layer PL, e.g. forming a first common electrode separated from a second common electrode. In addition, the common electrode CM is electrically connected to the common voltage Vcom, see Col. 8, lines 37-41, Fig. 3J; the source S1 and the data line DL1 constitute a continuous conductor pattern, and the source S1, for example, may be a part of the data line DL1…the second conductor layer M2 may further include the data line DL, the read-out line RL, see Col. 7, lines 26-29, 35-36; Figure 3J illustrates a common electrode CM divided into two portions with an opening between where a first portion of the common electrode CM overlaps the read-out line RL [first common electrode] and a second portion of the common electrode CM overlaps source S1 (part of the data line) [second common electrode]) and 
a plurality of gate lines electrically connected to the plurality of driving transistors and the plurality of read-out transistors (in the sub-pixel unit P1…gate G1 [gate node] of the active element T1 [driving transistor] is electrically connected to the scan line SL [gate line], source S1 of the active element T1 is electrically connected to the data line DL1, drain D1 of the active element T1 is electrically connected to the capacitor Cst1….gate 10G of the sensor 10 [phototransistor] is electrically connected to the sensing signal line BL, source 10S of the sensor 10 is electrically connected to drain 20D of the switch 20, drain 10D of the sensor 10 is electrically connected to the sensing signal line BL, gate 20G [gate node] of the switch 20 [read-out transistor] is electrically connected to the scan line SL [gate line], and source 20S of the switch 20 is electrically connected to the read-out line RL, see Col. 3, lines 4-19; Fig. 1; To achieve good sensing performance of the sensor 10, for example, good photosensitivity, a method for fabricating a touch display device, see Col. 3, lines 45-46; Fig. 1 (annotated below) illustrates switch 20 [read-out transistor] is connected between the sensor 10 [phototransistor] and the read-out line RL).


    PNG
    media_image1.png
    628
    456
    media_image1.png
    Greyscale

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim with Chen to teach a first common electrode partially overlapping the read-out line; and a second common electrode partially overlapping the data line and being separated from the first common electrode; and a plurality of gate lines electrically connected to the plurality of driving transistors and the plurality of read-out transistors. The suggestion/motivation would have been in order to achieve good sensing performance of the sensor for good photosensitivity (see Col. 3, lines 45-46).
Kim and Chen do not expressly disclose wherein the first common electrode and the second common electrode are electrically connected to each other via a contact hole.
Kim and Chen do not expressly disclose the second common electrode being physically separated from the first common electrode and not in physical contact with the first common electrode, wherein the first common electrode and the second common electrode are electrically connected to each other via a contact hole.
Hsia teaches the second common electrode being physically separated from the first common electrode and not in physical contact with the first common electrode (Figure 6B illustrates the second electrode COM2 [first common electrode] physically separated from the first electrode COM1 [second common electrode]), wherein the first common electrode and the second common electrode are electrically connected to each other via a contact hole (second electrode COM2 [first common electrode] is filled into the first contact hole H1 and the second contact hole H2, and thus is electrically connected with the first common line COM1 [second common electrode], see ¶ 0037, Fig. 3a; The common line COM1 [second common electrode] intersects the data line DL, see ¶ 0034, Fig. 3a).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim and Chen with Hsia to teach the second common electrode being physically separated from the first common electrode and not in physical contact with the first common electrode, wherein the first common electrode and the second common electrode are electrically connected to each other via a contact hole. The suggestion/motivation would have been in order for stability of the common voltage among the pixel structures in the liquid crystal display panel is able to be improved, and flickers and image sticking in a display image may be prevented (see ¶ 0038).
As to Claim 17, depending from Claim 16, Kim teaches a plurality of photo transistors disposed in some subpixels of the plurality of sub pixels, a photo transistor controlled by a photo control signal applied to a photo control line  (a first sensor thin film transistor Ts1 [photo transistor] connected between an n-1th sensor gate line SGLn-1 [photo control line], the sensor power line PL…A gate electrode of the first sensor thin film transistor Ts1 is connected with the n-lth sensor gate line SGLn-1, see ¶ 0035-0036; Fig. 2), and 
Although a plurality of photo transistors electrically connected between the photo driving line and the read-out transistor is not explicitly disclosed, it is reasonably understood by the Examiner that second sensor thin film transistor Ts2 [read-out transistor], as illustrated in Figure 2, has a source electrode connected with the readout line ROL and the drain electrode is connected through to the drain electrode of first sensor thin film transistor Ts1 which is connected to the sensor power line PL [photo driving line] (see ¶ 0036-0037; Fig. 2).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim to incorporate a plurality of read-out transistors electrically connected between the photo transistor and a read-out line; a first common electrode partially overlapping the read-out line; and a second common electrode partially overlapping the data line and being separated from the first common electrode. The suggestion/motivation would have been in order to prevent image quality deterioration due to interference of the touch sensors (see ¶ 0088).
As to Claim 18, depending from Claim 16, Chen teaches wherein the plurality of gate lines are electrically connected to gate nodes of the driving transistors (in the sub-pixel unit P1…gate G1 [gate node] of the active element T1 [driving transistor] is electrically connected to the scan line SL [gate line], source S1 of the active element T1 is electrically connected to the data line DL1, drain D1 of the active element T1 is electrically connected to the capacitor Cst1, see Col. 3, lines 4-9).  
As to Claim 19, depending from Claim 16, Chen teaches wherein during a display driving period, a same level of a common voltage is applied to the first common electrode and the second common electrode (the common electrode CM has an opening O to expose a portion of the planarization layer PL, e.g. forming a first common electrode separated from a second common electrode. In addition, the common electrode CM is electrically connected to the common voltage Vcom, see Col. 8, lines 37-41, Fig. 3J), and
Kim teaches power sources supplying the common voltage to the first common electrode and the second common electrode are different from each other (During touch sensing, when the first sensor thin film transistor Ts1 is turned on in response to the gate signal of the n-lth sensor gate line SGLn-1, the common electrode 32 of the touch sensor TS is charged with the sensing driving voltage Vd from the sensor power line PL [second common electrode power source]. Thereafter [during a display driving period], when the second sensor thin film transistor Ts2 is turned on in response to the gate signal of the n.sup.th sensor gate line SGLn, the voltage from the common electrode 32 is output as a sensing signal to the readout line ROL [first common electrode power source, see ¶ 0046; Fig. 2).  Examiner construes the common electrode 32 may either receive a sensing driving voltage Vd from the sensor power line PL or the difference between the sensing driving voltage Vd and reference voltage Vref supplied from the readout line.  
As to Claim 20, depending from Claim 16, Chen teaches wherein the first common electrode and the second common electrode are alternately arranged along a direction intersecting the data line and the read-out line (the pixel unit U of the touch display device includes scan line SL, data lines DL1 to DL3, sensing signal line BL, read-out line RL, sub-pixel unit P1, sub-pixel unit P2, and sub-pixel unit P3, see Col. 2, lines 53-55; Fig. 3J elaborates sub-pixel unit P1… schematic cross-sectional views of a process for fabricating a touch display device, see Col. 3, lines 54-61; a common electrode CM is then formed on the planarization layer PL…the common electrode CM has an opening O to expose a portion of the planarization layer PL, e.g. forming a first common electrode separated from a second common electrode. In addition, the common electrode CM is electrically connected to the common voltage Vcom, see Col. 8, lines 37-41, Fig. 3J; the source S1 and the data line DL1 constitute a continuous conductor pattern, and the source S1, for example, may be a part of the data line DL1…the second conductor layer M2 may further include the data line DL, the read-out line RL, see Col. 7, lines 26-29, 35-36; Figure 3J illustrates a common electrode CM divided into two portions with an opening between where a first portion of the common electrode CM overlaps the read-out line RL [first common electrode] and a second portion of the common electrode CM overlaps source S1 (part of the data line) [second common electrode]). 
8.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2014/0009442 to Kim in view of U.S. Patent 9,921,677 to Chen et al (“Chen”) in further view of U.S. Patent Publication 2016/0054625 to Hsia et al (“Hsia”) and in further view of U.S. Patent Publication 2016/0216576 to Miyazaki et al (“Miyazaki”).
As to Claim 21, depending from Claim 1, Hsia teaches the second common electrode is disposed on a second layer same as the gate lines (The common line COM1 [second common electrode] intersects the data line DL... the common line COM1, the scan line SL, and the gate GE are formed by a same layer, see ¶ 0034, Fig. 3a). 
Kim, Chen and Hsia do not expressly disclose further comprising a pixel electrode, wherein the first common electrode is disposed on a first layer same as the pixel electrode.
Miyazaki teaches further comprising a pixel electrode, wherein the first common electrode is disposed on a first layer same as the pixel electrode (the pixel electrode PE and the second common electrode CE2 [first common electrode] are covered with the first alignment film AL1, see ¶ 0039; Figure 4 illustrates common electrode CE2 disposed on the same layer as pixel electrode PE). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim, Chen and Hsia with Miyazaki to teach a pixel electrode, wherein the first common electrode is disposed on a first layer same as the pixel electrode. The suggestion/motivation would have been in order to provide transmissive regions through which backlight can pass (see ¶ 0057).
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453.  The examiner can normally be reached on Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONI N GILES/Examiner, Art Unit 2694   

/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694